Citation Nr: 1540313	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  12-08 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected disabilities.

2.  Entitlement to an initial disability rating for service-connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar in excess of 30 percent, prior to April 30, 2015, and from July 1, 2015.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to November 1983, including service in Vietnam. 

These matters come to the Board of Veterans' Appeals (Board) in part on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that denied service connection for hypertension.  An April 2011 rating decision assigned a 30 percent evaluation for the Veteran's coronary artery disease, effective May 28, 2010. 

In an April 2013 decision and remand, the Board denied the issue of entitlement to an increased initial evaluation for heart disability.  The Board remanded the issues of entitlement to service connection for hypertension, to include as due herbicide exposure and/or secondary to service-connected disabilities, and entitlement to a total disability rating based on individual unemployability (TDIU).

The Veteran appealed the denial of an increased initial evaluation for heart disability to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion).  By order dated in January 2014, the Court granted the Joint Motion, and remanded the issue for compliance with its instructions.  

The Board remanded all of the issues on appeal in April 2014 and January 2015.  A June 2015 rating decision assigned a 100 percent evaluation for the Veteran's coronary artery disease, effective from April 30, 2015.  The 30 percent evaluation resumed July 1, 2015.  

The issue of service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected disabilities, and entitlement to a TDIU are now before the Board for final appellate consideration.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an initial disability rating in excess of 30 percent for service-connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran's current hypertension is related to active duty, or that it was proximately caused or aggravated by service-connected disability. 

2.  The competent medical evidence, and competent and credible lay evidence, demonstrates that it is at least as likely as not that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310(a) (2015).

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

In this case, the Board is granting the claim for a TDIU.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist with respect to this issue, such error was harmless and will not be further discussed.

Notice for the claim for service connection for hypertension on a direct basis was provided in a June 2010 letter.  A January 2012 statement of the case provided notice for presumptive service connection, service connection as a result of exposure to herbicide and secondary service connection.  The claim was readjudicated thereafter in a June 2012 supplemental statement of the case (SSOC).  Accordingly, the duty to notify has been fulfilled. 

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records, private medical records and the transcript of a March 2013 hearing before the undersigned Veterans Law Judge.  

A Disability Benefits Questionnaire was completed in June 2014 and an addendum medical opinion was obtained in April 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the medical opinions obtained in this case are more than adequate, as they reflect a review of the Veteran's claims file, consider all of the pertinent evidence of record, and provide rationales for the opinions offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

Service Connection

In general, a veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, supra.

If a veteran was exposed to an herbicide agent during active service, certain disabilities shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The Veteran had confirmed service in the country of Vietnam during the Vietnam War era and, therefore, is presumed to have been exposed to Agent Orange herbicides.  38 C.F.R. § 3.307(a)(6)(iii). 

However, hypertension is not on the list of presumptive conditions associated with Agent Orange exposure.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53202 (Aug. 31, 2010).  The Secretary of VA (Secretary) has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 75 Fed. Reg. 32540 -32553, 32545-32546 (June 8, 2010). 

Notwithstanding the foregoing presumptive provisions concerning herbicide exposure, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected disability.  

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses of hypertension.  

The evidence is negative for hypertension within one year of the Veteran's separation from active duty.  Therefore, presumptive service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The post-service medical records are negative for hypertension for approximately eight years after the Veteran's separation from service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In an April 2012 private medical opinion, M. G., M.D., noted that he or she had treated the Veteran for a number of years.  The private physician noted that the Veteran was reportedly exposed to herbicides while on active duty, and it was possible that the Veteran's hypertension could be a manifestation of that exposure.  The private physician noted that it was difficult to prove the cause-and-effect relationship.  

The Board finds that the language of this medical opinion is simply too speculative to support the Veteran's claim.  VA regulations provide that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Moreover, the private physician provides no explanation or rationale for the opinion.  

The report of the June 2014 DBQ provides the medical opinion that the Veteran's hypertension was less likely than not related to his military service or caused by service-connected coronary artery disease or peripheral vascular disease.  

The examiner explained that there was no diagnosis of high blood pressure during the Veteran's service or at his retirement examination of October 1983.  Blood pressure was noted to be 44/88 at an August 2, 1983, emergency room visit.  Otherwise, the Veteran's blood pressure was 128/90 and 140/90 on June 14, 1983.  At that time, the doctor noted that there was no hypertension and did not request blood pressure monitoring.  Therefore, the examiner stated that he or she felt that the Veteran's hypertension started later around 1991 (8 years after  retirement) at age 57.  At this time, the Veteran's hypertension was essential/idiopathic (no cause).  The examiner stated that the Veteran's mother did have hypertension, and the Veteran was a smoker and drinker a while in service (in the 1950's until he stopped in 1978).  The examiner stated that he or she felt that the Veteran's blood pressure was not related to coronary artery disease since the coronary artery disease was not found until 2001 (10 years later).  At this [current] time, the Veteran denied peripheral vascular disease.  He reported  no leg cramps when he walked.  The Veteran's peripheral vascular disease likely showed up at about same time with his coronary artery disease, which was 10 years after hypertension was found.  Today, the Veteran's peripheral pulses were palpable and there was no sign of ischemia or history of claudication.  The examiner stated that he or she did not see that the Veteran's private medical doctor mentioned peripheral vascular disease either.  The examiner stated that hypertension was less likely as not related to the Veteran's herbicide exposure since many people had hypertension without any history of herbicide exposure.  

The April 2015 addendum medical opinion provides that it was less likely as not that the Veteran's hypertensive disorder was aggravated by his service-connected coronary artery disease or peripheral vascular disease.  The examiner explained that the Veteran had hypertension in 1991 at age 47 (sic) and had coronary artery disease in 2001 at age 57 (sic), 10 years later.  There was no evidence in the Veteran's medical record indicating blood pressure aggravation beyond its natural progression after the Veteran's coronary artery disease was found.  The Veteran's cardiologist did not even list hypertension in the Veteran's problem list and the Veteran's blood pressure stayed 140/80 for most visits.  The examiner noted that hypertension was essential (i.e., had no cause), and it was listed as one of the risk factors for heart problems.  The Veteran was positive for family history of hypertension, as his mother had hypertension.  The Veteran was on several medications to treat coronary artery disease, and these had a positive effect on blood pressure control (they helped control blood pressure).  Therefore, it was less likely as not that the Veteran's blood pressure was aggravated by his coronary artery disease.  The examiner stated that in researching literature, he or she was unable to find any study that coronary artery disease aggravated blood pressure control and stated his or her belief that it was physiologically not feasible for one to have that conclusion.  

Regarding peripheral vascular disease, there was no evidence that the Veteran had a confirmed diagnosis of peripheral vascular disease, although he was at an advanced age and also had diabetes and smoked.  The examiner said that PVD could not aggravate something if it was not causing any problem [symptoms].   

The Board finds that the June 2014 DBQ and April 2015 addendum medical opinion constitute probative evidence against the Veteran's claim.  They also outweigh the April 2012 private medical opinion from Dr. M. G.  They are based on a review of the Veteran's active duty and post-service medical record.  The examiner explained his or her opinions with references to the Veteran's service treatment records, post-service medical records, medical principles and his or her own medical expertise, experience and knowledge.  This fact is particularly important, in the Board's judgment, as the references makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185 (1999); Prejean v. West, 13 Vet. App. 444 (2000).

Turning to the Veteran's own testimony, the Board notes that he is competent to testify as to his observable symptoms during and after active duty.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds that any such assertions are credible. 

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, supra.  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

However, the Veteran's contentions do not constitute competent evidence in support of his claim.  Although lay persons are competent to provide opinions on some medical issues, the specific issues in this case (whether the Veteran's current hypertension is related to his active duty, to include herbicide exposure, or was proximately caused or aggravated by service-connected disabilities) fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau, 492 F.3d at 1377 n.4.  As a result, the Veteran's assertions cannot constitute competent medical evidence in support of his claim.  

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected disabilities.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

TDIU

The Veteran contends that he is entitled to a TDIU based on his service-connected disabilities.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. § 4.19. 

The Veteran's service-connected disabilities are obstructive sleep apnea associated with diabetes mellitus, type II, evaluated as 50 percent disabling; coronary artery disease with sick sinus syndrome and pacemaker implant with scar, evaluated as 30 percent disabling; residuals of prostate cancer, evaluated as 20 percent disabling;  diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral vascular disease, right lower extremity associated with diabetes mellitus, type II, evaluated as 20 percent disabling; peripheral neuropathy, left upper extremity associated with diabetes mellitus, type II, evaluated as 10 percent disabling; peripheral neuropathy, right upper extremity associated with diabetes mellitus, type II, evaluated as 10 percent disabling; peripheral neuropathy, left lower extremity associated with diabetes mellitus, type II, evaluated as 10 percent disabling; peripheral neuropathy, right lower extremity associated with diabetes mellitus, type II, evaluated as 10 percent disabling; high frequency hearing loss, left ear, evaluated as noncompensable; healed fracture of mandible, evaluated as noncompensable; erectile dysfunction associated with residuals of prostate cancer, evaluated as noncompensable; peripheral vascular disease, left lower extremity associated with diabetes mellitus, type II, evaluated as noncompensable; and bilateral cataracts associated with diabetes mellitus, type II, evaluated as noncompensable.  

The Veteran's combined disability evaluation is 90 percent, from June 19, 2013.  Prior to that date, the Veteran had a combined evaluation of at least 70 percent since May 28, 2010.  

The Board finds that the basic schedular requirements for consideration of a TDIU rating have been met throughout the appeal period, which began with receipt of a May 28, 2010, claim for an increased evaluation for coronary artery disease.  38 C.F.R. § 4.16(a).  

Based on a thorough review of the record, the Board finds that the evidence for and against the Veteran's claim is in equipoise.  Accordingly, giving the Veteran the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, and have done so throughout the appeal period. 

In a May 2015 medical opinion, Dr. M. G. described the Veteran's heart conditions, and noted that his other problems included type II diabetes mellitus, exertional angina and poor exercise tolerance limited by shortness of breath and angina.  The Veteran currently had functional class 3 symptomatology and was 80 years old.  Dr. M. G. stated that the Veteran could not do, and had no ability to do, a meaningful job. 

The Board finds that Dr. M. G.'s medical opinion plainly means that the Veteran's service-connected disabilities prevent him from being able to work.  

The Board is aware that an April 2015 VA DBQ provides the opinion that the Veteran's service-connected coronary artery disease with sick sinus syndrome and pacemaker, and his other service-connected disabilities of diabetes with neuropathy, obstructive sleep apnea, prostate cancer residuals, erectile dysfunction and hearing loss, were less likely as not causing the Veteran to be unemployable.  The examiner explained that the Veteran worked 55 years altogether and retired at age 65.  Currently he had an ejection fraction of 68 percent, no congestive heart failure at age 80 and could work non-physically-demanding jobs.  

The Board has carefully reviewed and considered the foregoing evidence.  The Board observes that there is probative evidence both for and against the Veteran's claim.  In other words, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities.  With resolution of doubt in the Veteran's favor, the Board finds that the evidence of record is sufficient to establish entitlement to a TDIU.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected disabilities, is denied.

A TDIU is granted.  


REMAND

The Veteran's claim for an increased evaluation for coronary artery disease with sick sinus syndrome and pacemaker implant with scar requires additional development.  

The evidence includes an April 2015 DBQ that addresses this disability only in terms of whether it, along with the Veteran's other service-connected disabilities, makes the Veteran unable to secure or follow a substantially gainful occupation.  This DBQ does not adequately address the rating criteria for an increased evaluation for the Veteran's coronary artery disease with sick sinus syndrome and pacemaker implant with scar.  

Moreover, private medical evidence dated after this DBQ reveals that the Veteran later underwent surgical replacement of his pacemaker.  The fact that the Veteran has undergone additional surgical treatment since his most recent VA examination requires VA to provide him a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Statutes and regulations require that VA assist a claimant by providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected coronary artery disease with sick sinus syndrome and pacemaker implant with scar.  Copies of all relevant records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the coronary artery disease with sick sinus syndrome and pacemaker implant with scar.  The appropriate DBQ should be filled out for this purpose, if possible.  The examination should include an exercise tress test or pulmonary function test, if feasible.  

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


